Citation Nr: 0511701	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  00-22 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for lumbar myalgia, 
currently rated 40 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel

INTRODUCTION

The veteran served on active duty from August 1977 to August 
1978.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas. 

In connection with the appeal, a hearing officer conducted a 
hearing at the RO in June 2000.  A transcript of the hearing 
is associated with the claims folder.

In an August 2003, the RO granted an increased rating of 40 
percent.  As a 40 percent evaluation is not the maximum 
rating available for this disability, the appeal continues.  
AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

The veteran's lumbar spine myalgia is manifested by constant 
pain, limited motion that is not productive of ankylosis, and 
radiculopathy, comparable to pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain, and little intermittent 
relief.


CONCLUSION OF LAW

The criteria for a rating of 60 percent for lumbar spine 
myalgia have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 38 C.F.R. § 4.71a, Diagnostic Codes 5293, 5295 
(2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

VA satisfied this duty by means of a letter to the veteran 
from the RO dated in October 2003, as well as by the 
discussions in the July 2000 statement of the case (SOCs) and 
the February 2004 and May 2004 supplemental statements of the 
case (SSOCs).  By means of these documents, the veteran was 
told of the requirements to establish entitlement to an 
increased rating, of the reasons for the denial of her claim, 
of her and VA's respective duties, and she was asked to 
provide information in his possession relevant to the claim.  

Further, the Board notes that over the course of the appeal, 
amendments were made to the criteria used to rate 
intervertebral disc syndrome under Diagnostic Code 5293, 
which took effect on September 23, 2002, and disabilities of 
the spine that became effective September 26, 2003.  See 67 
Fed. Reg. 54345-54349 (August 22, 2002), 68 Fed. Reg. 51454-
51458 (August 27, 2003).  The veteran was notified of the new 
criteria and their application to her case by the SSOC of May 
2004.  Further, proceeding with a decision at this time would 
not prejudice the veteran under Bernard v. Brown, 4 Vet. App. 
384 (1993) since the RO has evaluated the disabilities under 
the old and new criteria.

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the veteran was provided a VCAA 
notice in October 2003, subsequent to the March 1999 RO 
decision on appeal.  Here, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  After receipt of the content-complying in 
October 2003, her claim was readjudicated based upon all the 
evidence of record in February 2004 and May 2004.  There is 
no indication that the disposition of her claim would not 
have been different had she received pre-AOJ adjudicatory 
notice pursuant to section 5103(a) and § 3.159(b).  
Accordingly, any such error is nonprejudicial.  See 38 U.S.C. 
§ 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the veteran's service medical 
records and VA and private outpatient records.  There is no 
indication of any relevant records that the RO failed to 
obtain.  The veteran's various communications indicate that 
she has no additional evidence to submit.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  Examinations were conducted in connection with the 
increased rating claim, and the reports are associated with 
the claims file.  Therefore, the Board concludes that no 
further assistance to the veteran is required.

Increased Rating for Myalgia of the Back

Service connection was established for myalgia of the back in 
January 1979.  A noncompensable rating was assigned, 
effective August 25, 1978.

VA records, dated in 1993 and 1997, show treatment for lumbar 
myofascitis.  On November 4, 1998, the veteran filed a claim 
for an increased rating.  

At a January 1999 VA examination, the veteran complained of 
persistent pain of moderate intensity.  Stiffness in the 
morning hours occurred on a daily basis.  Easy fatigability 
was noted.  The veteran was taking Daypro or Aleve as needed 
for pain.  There were no periods of flare-ups.  She was using 
a lumbosacral spine brace as needed.  She found work 
difficult with reduced stamina because of pain and difficulty 
with activities such as lifting, pulling, and bending.  She 
also had problems with leg pain after working for some hours.  
Regarding chores, she had problems with mopping, vacuuming, 
and doing laundry.  By mid morning, she had problems with 
pain and fatigue.  

On evaluation, the lumbar spine demonstrated 45 degrees 
flexion, 10 degrees extension, and 25 degrees lateral 
flexion.  Extension was painful throughout and lateral 
flexion was painful throughout range of motion.  There were 
expressions of pain with extension and lateral flexion range 
of motion.  The examiner did not see any fixed deformities.  
Paralumbar muscle guarding was present.  Straight leg raise 
test in the sitting posture was slightly painful for the left 
extremity and pain free for the right.  Pain came down the 
posterior legs on both sides and there was no parenthesis.  
The examiner diagnosed moderate lumbosacral spine strain with 
x-rays showing six lumbar vertebrae of a normal variant and 
lower lumbar spinal stenosis.  

By rating action of March 1999, an increased rating of 20 
percent was assigned, effective January 21, 1999.  The 
veteran appealed the decision.  In connection with the 
appeal, a hearing was conducted at the RO in June 2000.

The veteran testified that she was receiving treatment at a 
VA facility every two to three months and that she was taking 
Ibuprofen.  She was also using a brace for support.  The 
veteran testified that she frequently missed work as a nurse 
because of her appointments and her inability to pull, lift, 
and stand due pain.  She also complained of problems with 
normal daily activities due to constant pain and stiffness in 
her back with pain radiating into the lower extremities.  

In support of her claim, the veteran submitted a time and 
attendance statement that shows the veteran's use of sick 
leave on 42 occasions for a period from March 12, 1997 to 
August 9, 1999.  VA records show that the veteran was seen in 
August 1999 for complaints of increased back pain, 
particularly when lifting and turning while performing her 
duties as an LVN.  She had been taking Aleve and used to get 
Darvocet, but had not taken Darvocet for two months because 
it upset her stomach.  She started physical therapy about one 
week prior for the back.  

At a March 2002 VA examination, the veteran complained of 
pain in the low mid back and low back area, with weakness, 
stiffness, fatigability, and lack of endurance.  She was 
taking Robaxin, Lodine, and Aleve and Motrin in the past.  
Given gastrointestinal side effects associated with 
Ibuprofen, she stopped using that medication.  Regarding 
flare-ups, the veteran complained of pain in the low back 
area, radiating to the lower extremities, leg weakness, 
intermittent.  Symptoms became worse with bending, pulling, 
lifting, and squatting.  Symptoms are relieved by rest, back 
brace, heating pad, and medications.  Additional limitations 
of motion or functional impairment during flare-ups include 
using stairs or heavy exertion.  The use of a back brace was 
noted.  Regarding functional assessment, the examiner noted 
that she had persistent pain and moderate to severe symptoms.

The examiner observed that the veteran could not squat and 
that her gait was normal.  Straight leg testing in the supine 
position revealed 0 to 30 degrees on the left side and 0 to 
25 degrees on the right, with symptoms greater on the right.  
She reported that she could not rise on the toes and heels.  
Painful range of motion was noted.  Range of motion testing 
revealed 0 to 40 degrees forward flexion and painful at 40 to 
60 degrees.  Extension was 0 to 20 degrees and normal, but 
painful at 20 to 25 degrees.  Painful motion was noted at 25 
to 30 degrees on lateral flexion and rotation bilaterally.  
Otherwise, range of motion was normal.  Deep tendon reflexes 
of the right lower extremity were 1+ at the knee and ankle, 
and 2+ on the left side at the knee and ankle.  Plantar 
flexion was equivocal on the right and was downgoing on the 
left.  There was no muscle spasm, but the veteran reported a 
history of muscle spasms.  The examiner noted tenderness at 
the lower thoracic and lumbosacral spine.  Posture and 
musculature of the back were normal.  There was no tingling 
or numbness, and motor strength and range of movement of the 
right foot was relatively weak due to pain.  The x-ray 
examination was normal, except for six lumbar vertebrae.  A 
CT scan revealed minimal diffuse bulge at L3-L4 and L4-L5, 
and normal L5-S1 interspace.  The examiner diagnosed remote 
back injury with chronic low back pain with residuals, 
bilateral lower extremity radiculopathy, and minimal diffuse 
disc bulge lower lumbar level.  

VA records show that in November 2002, the veteran was seen 
for chronic low back pain with frequent flare-ups that made 
it difficult for her to perform her work duties such as lift 
and move patients.  She was wearing a back brace when pain 
increased.  It was further noted that she had missed 6 to 8 
days of work in the past 6 months due to back pain.  

In August 2003, the RO granted an increased rating of 40 
percent.  

Report from the January 2004 VA examination with a May 2004 
addendum showed that the veteran complained of daily back 
pain and left leg pain and some tingling.  She was working 
with the blind at a hospital.  She had been taking 
Methocarbomal and Ibuprofen for pain and had to stop taking 
Etodolac because of gastrointestinal problems.  She was 
receiving physical therapy at the time and was using a back 
brace.  The veteran had not had any incapacitating episodes 
in the last year.

On evaluation, the veteran walked with a normal gait.  The 
examiner noticed an exaggerated lumbar lordosis.  She could 
only flex to 40 degrees and she had pain in doing this.  She 
extended 10 degrees and demonstrated 15 degrees lateral 
flexion bilaterally with complaints of pain.  The veteran 
could not stand on her heels and toes to walk.  Straight leg 
signs were negative.  She had weak extensor hallux longest 
strength bilaterally.  She had decreased pinprick in a 
stocking fashion of the right and left thighs, legs, and 
feet.  Reflexes were 1+ in the knees and ankles.  She was 
continent of bowel and bladder.  The examiner did not find 
any trigger points.  The examiner diagnosed lumbosacral 
strain, chronic pain, and decreased range of motion of lumbar 
spine.  

In the May 2004 addendum, it was noted that the veteran 
reported that there were no flare-ups because her pain was 
constant.  Regarding employment, she continued to work and 
was undergoing physical therapy.  There was pain on motion 
with right limited right and left lateral flexion and 
decreased sensation in right and left thigh areas to the feet 
in a stocking pattern.  Regarding a diagnosis, the examiner 
noted that lumbar strain is the equivalent of back myalgia 
that was originally diagnosed.  The examiner did not find any 
trigger points to give a specific area of myalgia.

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 2002).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2004).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Since the initial grant of service connection, the veteran's 
lumbar spine disability has been rated under various codes.  
As discussed, amendments were made to the criteria used to 
rate intervertebral disc syndrome under Diagnostic Code 5293 
and disabilities of the spine.  The most recent rating action 
of December 2004 reflects the application of Diagnostic Code 
5237, which contemplates lumbosacral strain.

The VA General Counsel, citing United States Supreme Court 
and United States Court of Appeals for the Federal Circuit 
precedent, held when a new regulation is issued while a claim 
is pending before VA, VA must first determine whether the 
regulation identifies the types of claims to which it 
applies.  If the regulation is silent, VA must determine 
whether applying the new provision to claims that were 
pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-
2003 (November 19, 2003).

It appears to the Board, that in cases such as this, the 
General Counsel's opinion dictates that the "old" criteria 
for evaluating spine disabilities apply prior to the change 
in regulation, or September 26, 2003, and that the new 
criteria apply thereafter.  In any event, regardless of this 
interpretation, the Board notes that the retroactive reach of 
the new regulation under 38 U.S.C.A. § 5110(g) can be no 
earlier than the effective date of that change.  See 
VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).

Diagnostic Code 5295, in effect prior to September 26, 2003, 
contemplates lumbosacral strain.  A maximum rating of 40 
percent is available under Diagnostic Code 5295 for severe 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.

Currently, Diagnostic Code 5237 contemplates lumbosacral 
strain.  Under the new regulations, the back disability is 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.

A new rating formula for the spine became effective September 
26, 2003. Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  Under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, a 10 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months; a 20 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months; and a 60 
percent disability evaluation is warranted for incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months. 68 Fed. Reg. 51,456 (2003) (now codified 
at 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004)).  The 
Board notes that 60 percent is the maximum evaluation under 
Diagnostic Code 5243 (2004) and 5293 (2002 & 2003).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height warrants a 10 percent disability rating.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  Forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent disability 
rating.  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating. 68 
Fed. Reg. 51,456 (2003) (now codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2004)).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part, which 
becomes painful on use, must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2004).  The United States Court 
of Appeals for Veterans Claims (Court) has held that the RO 
must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Moreover, it 
has been held that consideration of functional loss due to 
pain is not required when the current rating is the maximum 
disability rating available for limitation of motion.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  As the 
veteran is not in receipt of the maximum schedular evaluation 
under all applicable Diagnostic Codes involving limitation of 
motion, the factors of DeLuca are for application.  

Under the old version of Diagnostic Code 5293, a 40 percent 
rating is assigned for severe intervertebral disc syndrome 
when there are recurring attacks, with intermittent relief.  
A maximum rating of 60 percent is assigned for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief. 

Here, radiculopathy has been shown and the veteran complained 
of constant persistent pain with little relief.  
Additionally, neurological findings including decreased 
sensation in a stocking pattern from the thighs to the ankles 
along with decreased ankle jerks.  Further, the chronic pain 
and ongoing need for medication and physical therapy 
indicates that there is little intermittent relief.   

Thus, the Board finds, that with considerations of functional 
limitations such as contemplated under 38 C.F.R. § 4.40, 4.45 
and 4.59, that the orthopedic manifestations of the veteran's 
lumbar spine disability more closely resembles a 60 percent 
rating.  The only higher evaluations than 60 percent 
disabling under the pre-September 23, 2002 regulations would 
be under Diagnostic Codes for consideration are 5285 for 
vertebral fracture residuals and 5286 for ankylosis of the 
lumbar spine, which allow for 100 percent ratings.  Since 
ankylosis is not a clinical feature of the service-connected 
disability of the low back, an increased 100 percent 
evaluation may not be assigned on this basis.  The veteran 
does not have residuals of a vertebral fracture, thereby 
precluding a 100 percent evaluation under Diagnostic Code 
5285.  Moreover, a rating in excess of 60 percent disabling 
for orthopedic manifestations of veteran's lumbar spine 
disability is not warranted under the revised Diagnostic Code 
5293 in effect between September 2002 and September 2003.  

The Board notes that the revised criteria for intervertebral 
disc syndrome left unchanged the formula for rating the 
intervertebral disc syndrome based on incapacitating episodes 
and separate evaluations for orthopedic and neurological 
manifestations that had been part of the criteria of 
Diagnostic Code 5293 in effect in September 2002.  

The Board now turns to whether a rating in excess of 60 
percent is warranted for the lumbar spine disorder under the 
General Formula for rating diseases and injuries of the 
spine.  Under the General Formula, ratings above 60 percent 
are warranted only under the following circumstances:  
Unfavorable ankylosis of the entire spine warrants a 100 
percent disability rating. 68 Fed. Reg. 51,456 (2003) (now 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004)).  
Clearly the evidence reflects that the veteran's 
thoracolumbar spine is not ankylosed; his ranges of motion 
are such that they would fall between a 20 percent to 40 
percent rating, with considerations of functional loss.  
Therefore, a rating in excess of 60 percent is not warranted 
based on the General Formula.  

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the veteran's disability 
currently under consideration reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 38 
C.F.R. § 3.321(b)(1) (2004).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station  submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected  disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or  unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

As noted, the veteran has submitted evidence of days missed 
from work due to her back disability.  Further, the findings 
show that she has difficulty performing work related duties 
that involve lifting, bending, and pulling, and that she had 
to use a back brace.  However, the 60 percent rating assigned 
for the lumbar spine disability contemplates a level of 
interference with employment associated with the degree of 
disability demonstrated.  Further, in 2004, the VA examiner 
indicated that the veteran continued to work and that she was 
undergoing physical therapy.  It was also determined that her 
employment activities did not appear to adversely affected by 
her back condition.  Hence, the Board finds that marked 
interference with employment (i.e., beyond that contemplated 
in the assigned rating) is not shown.  Additionally, the 
record consists of treatment reports and VA examination 
reports that include findings regarding the symptoms and 
manifestations of the veteran's lumbar spine disability.  
These records do not indicate or contain references to 
frequent hospitalization for treatment of her lumbar spine 
disability.  Moreover, the lumbar spine disability is not 
otherwise shown to render impractical the application of the 
regular schedular standards.  

In the absence of evidence of such factors as those outlined 
above, the Board is not required to remand the claim to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a 60 percent rating for lumbar myalgia is 
granted, subject to regulations governing payment of monetary 
benefits.




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


